DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claims 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 7-9 recite a computer-readable nonvolatile memory that is not limited to just statutory subject matter as outlined in the Specification; therefore, the claimed invention is directed to non-statutory subject matter.  Examiner suggests replacing with  “non-transitory computer-readable memory” to exclude any non-statutory subject matter.
Reasons for Allowance
Claims 1-6 are allowed. 
The present invention is directed to a voice conversation system and method with enhanced word features, capable of generating appropriate answer sentences for a natural language sentence by enhancing features of words constituting sentences with respect to sentences constituting a query response corpus and the question sentence.  Each independent claim identifies the uniquely distinct features:

(a)    receiving, as an input, a query response corpus including history sentences, candidate answer sentences, and a question sentence;

(b)    generating a first word vector for the history sentences included in the query response corpus by using a first embedding vector and performing bi-directional LSTM processing on the first word vector to generate first sentence embedding for each history sentence;

(c)    generating a second word vector for each of the history sentences included in the query response corpus by using a second embedding vector and performing bidirectional LSTM processing on the second word vector to generate second sentence embedding for each history sentence;

(d)    generating a third word vector for the question sentence included in the query response corpus by using a third embedding vector and performing bi-directional LSTM processing on the third word vector to generate question sentence embedding;

(e)    inputting the first sentence embedding and the question sentence embedding into an input memory of a memory network and inputting the second sentence embedding into an output memory of the memory network;

(f)    generating a weight matrix representing relevance between the first sentence embedding of the input memory and the question sentence embedding, generating output information by performing weighted sum for the weight matrix and the second sentence embedding of the output memory, adding the output information and the question sentence embedding to obtain prediction information, and outputting the prediction information; and

(g) predicting an answer sentence for the question sentence by using the prediction information and outputting the answer sentence.

The closest prior art, US 2019/0228070 A1 (“Lu et al.”); US 2019/0180743 A1 (“Yoshida et al.”); US 2018/0181648 A1 (“Chen”); US 2018/0336183 A1 (“Lee et al.”); US 2019/0279614 A1 (“Ye et al.”) fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 7-9 would be allowed provided the rejection under 35 USC 101 is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664